Mahoney, P. J.
Proceeding pursuant to CPLR article 78 (initiated in this court pursuant to Education Law § 6510-a [4]) to review a determination of respondent Commissioner of Education which censured and reprimanded petitioner for professional misconduct in practicing medicine.
This CPLR article 78 proceeding challenges a finding of professional misconduct involving gross negligence by petitioner for operating on the wrong leg of a five-year-old patient and the penalty of censure and reprimand. We previously have confirmed determinations of professional misconduct involving gross negligence by the supervising physician (see, Matter of Spero v Board of Regents, 158 AD2d 763) and the assisting physician (see, Matter of Ross v Commissioner of Educ. of State of N. Y, 167 AD2d 569) in the same operation. After reviewing the record and arguments, we find no reason to reach a different conclusion than in the previous proceedings. Petitioner admitted at his hearing that he operated on the wrong leg of the young patient without reviewing the patient’s chart, examining the patient or confirming which leg was supposed to be treated. These facts convince us that petitioner acted with gross negligence in operating on the wrong leg.
Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Weiss, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.